EXHIBIT NEWS RELEASE For Immediate Release April 27, 2009 Giga-tronics to Present at 2009 AeA Micro Cap Financial Conference in Monterey, CA SAN RAMON , Calif.—April 27, 2009 —Giga-tronics (NASDAQ: GIGA) today announced that John Regazzi, President and Chief Executive Officer, and Patrick Lawlor, Vice President, Finance and Chief Financial Officer, will be presenting at the 11th Annual AeA Micro Cap Financial Conference to be held May 3 – 5, 2009 at the Monterey Plaza Hotel in Monterey, California. The AeA Micro Cap Financial Conference provides a select group of technology companies an opportunity to showcase their Company to key technology investors, bankers, and analysts.To learn more about the conference, visit www.aeanet.org. Mr.
